The questions of law involved in this appeal are identical with the questions of law involved in cause No. 24934, J.O. Cales and A.D. Krow v. Jeff Smith, Guardian of John Smith, an Incompetent, and Nannie J. Smith, 180 Okla. 315.69 P.2d 384, the opinion in which has been filed this day, and for disposition of the instant case reference is made to that opinion.
As recited in that opinion, when the county court of Osage county entered its judgment surcharging the guardian with certain items represented by time certificates of deposit in the bank, appeal was taken to the district court of Osage county, and the district court, upon trial de novo, also surcharged said guardian, and plaintiffs in error have appealed here, urging two propositions for reversal, to wit: First, that the investment was legal; and, second, that the decree appealed from was void because of lack of jurisdiction of the county court over the funds involved.
It will be noted that these two questions were disposed of in the opinion in cause No. 24934, and it is unnecessary to again discuss them here. The questions of law disposed of and the syllabus in that case are hereby adopted in this case, and the judgment of the district court is affirmed.
OSBORN, C. J., BAYLESS, V. C. J., and RILEY, BUSBY, and CORN, JJ., concur. GIBSON, J., dissents. WELCH, J., absent. HURST, J., not participating.